                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 11-50029-JLV

                    Plaintiff,
                                                              ORDER
   vs.

JEFFREY J. GRIMES,

                    Defendant.



         On June 4, 2021, pursuant to Fed. R. App. P. 4(b)(4) the court granted

Defendant Jeffrey Grimes’ motion to extend the time to file an appeal to the

United States Court of Appeals for the Eighth Circuit. (Docket 164). The

order extended the deadline for filing an appeal in this criminal case to June

11, 2021, pursuant to Fed. R. App. P. 4(b)(4). Id. at p. 2.

         On June 15, 2021, Alecia Fuller, Assistant Federal Public Defender, as

counsel for Mr. Grimes filed a motion for leave to file an appeal out-of-time.

(Docket 165). Ms. Fuller asserts she was unable to communicate with Mr.

Grimes until June 15, 2021. Id. at p. 1. Defendant’s motion asserts Mr.

Grimes “filed his own appeal pro se on May 26, 2021 by placing the same in

the United States mail at USP Thomson in Thomson, Illinois, where the

Defendant is presently incarcerated, addressed to the clerk of courts, 515

Ninth Street, Rapid City, South Dakota.” Id. Because the defendant’s pro se

appeal had not yet been received by the Clerk of Court, Ms. Fuller asks leave of
the court to file defendant’s “Notice of Appeal through counsel and his appeal

be accepted and docketed by the clerk of courts.” Id. at p. 2. As of the date of

this order, Mr. Grimes’ pro se notice of appeal and declaration or notarized

statement required by Fed. R. App. P. 4(c)(1) have not be filed.

       “Unlike Federal Rule of Appellate Procedure 4(a), Rule 4(b) is not

grounded in statute and is set forth only in a court-prescribed rule of appellate

procedure. Court-prescribed rules of practice and procedure, as opposed to

statutory time limits, do not create or withdraw federal jurisdiction.”   United

States v. Watson, 623 F.3d 542, 545 (8th Cir. 2010) (internal quotation marks

and citation omitted). “Rule 4(b) is thus a claim-processing rule . . . . In

accordance with all other circuits that have considered the issue, we hold that

Rule 4(b) is not jurisdictional.”). Id. at 545-46 (internal citations omitted). See

also United States v. Whitbeck, 869 F.3d 618, 619 (8th Cir. 2017) (“The time

limit on criminal appeals is a claims-processing rule[.]”) (referencing Watson,

623 F.3d at 545-46).

      Even though Rule 4(b)(4) “time constraints are not jurisdictional

limitations, ‘Rule 4(b)’s timeliness requirements [are] inflexible and assure relief

to a party properly raising them.’ ” United States v. Starks, 840 F.3d 960 (8th

Cir. 2016) (brackets in original) (citing Watson, 623 F.3d at 546). The question

is whether the government intends to object to Mr. Grimes’ present motion or

“waive its right to the enforcement of a nonjurisdictional claim-processing

rule.” Watson, 623 F.3d at 545.




                                         2
     Accordingly, it is

     ORDERED that the government shall file its response to the

defendant’s motion (Docket 165) on or before June 30, 2021.

     Dated June 23, 2021.

                             BY THE COURT:

                             /s/ Jeffrey L. Viken
                             JEFFREY L. VIKEN
                             UNITED STATES DISTRICT JUDGE




                                     3
